In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Parole which denied petitioner his release on parole, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated May 13, 1976, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements. The record on this appeal indicates a rational basis for the action *716taken by the Parole Board in denying petitioner his release on parole. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.